Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 01/13/2022 has been entered. Claims 11 – 15 have been cancelled. Claims 1 – 10 remain pending.
Applicant’s amendments to claim 1 have overcome the previous rejection under 103 in view of Kang (CN104588674), Lu (CN106392088), and Ueda (US 4,315,720).

Restriction/Election
 Claims 1 – 6 are allowable upon correction of 112(b) issues. The restriction requirement between apparatus and process, as set forth in the Office action mailed on 10/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 7 – 10, directed to a method of making metal powder using the apparatus of claim 1 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrase “powder collection area arranged in below the crucible” should read “powder collection area below the crucible”
The word “crucible” is missing a number “(2)” in lines 3, 7, 9, 10, 12, 18; and should have them for consistency.
The word “housing” is missing a number “(20)” in line 11
The word “turnplate” is missing a number “(8)” in lines 18 and 19 
The word “concentric circle groove” is missing a number “(25)”
The phrase “further has a concentric circle groove in alignment the perforated nozzle” is missing the word “with” such as “in alignment with the perforated nozzle”
The phrase “and an lower end of the air hole (24)” should be “a lower end”

Claim 2 is objected to because of the following informalities:  
The word “crucible” is missing a number “(2)” in line 3

Claim 4 is objected to because of the following informalities:  
The “v” after “0 v” should be capitalized, given that it means voltage.

Claim 7 is objected to because of the following informalities:  
The phrase “so that the oscillation generator (3) generating a certain frequency of oscillation”. “generating” should be “generates”. 
The phrase “because of the pressure difference” appears to be referring to “the positive pressure difference” from line 20 of claim 7
The phrase “the spread metal disperse” in line 34 should be “disperses” 
The phrase “under the effect of electric field” should be “under the effect of an electric field” 
The phrase “repolymerization of metal droplets” should be “repolymerization of the metal droplets” for clarity. 

Claim 10 is objected to because of the following informalities:  
The phrase “5 to15 minutes” appears to be missing a space between the “to” and “15”

Appropriate correction is required.

Claim Rejections – U.S.C. § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claim 1, the thermal conductivity units of “W/m/K” are indefinite. Thermal conductivity is often measured in units of “W/(m-K)” or (W/(m*K)”, therefore, it is unclear if it is a typo or a different unit of measurement. For purposes of examination, it will be interpreted as a typo and meant to be “W/(m-K)” or (W/(m*K)”.

The term “about” in claim 1, is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of interpretation, the phrase is interpreted as the induction heating coil is disposed around the turntable.

Claim 7 recites the limitation "the metal material to-be-heated".  There is insufficient antecedent basis for this limitation in the claim. The phrase appears to be in reference to the metal material charged into the crucible and is interpreted as such, if the interpretation is correct, the examiner respectfully recommends removing “to-be-heated”.

The term “high purity” in claims 7 (line 9, 18), claim 9 (line 3), is a relative term which renders the claim indefinite. The term “high purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “high speed” in claims 7 (line 14, 15, 30), claim 9 (line 3), is a relative term which renders the claim indefinite. The term “high purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “small” in “small metal droplets” in claim 7 (line 26), is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 9, the phrase “a holding time is 15 – 20 minutes after the metal material is completely melted” is unclear. The 

Claims 2 – 6, 8, and 10 are rejected by virtue of dependency. 


Allowable Subject Matter
Claims 1 – 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  
 
Regarding claim 1, the prior art does not anticipate or reasonably render obvious the cumulative limitations of claim 1, with particular attention to the/an induction coil being disposed about/around the turntable. The closest prior art is Kang (CN104588674) in view of Lu (CN106392088) and Ueda (US 
Therefore, the prior art does not reasonably render obvious or teach why a person of ordinary skill in the art would modify the apparatus of Kang in view of Lu and Ueda to and specifically select an induction coil disposed about/around the turntable to heat the turntable.

Claims 2 – 10 depend from, or otherwise require, all the limitations of allowable claim 1. 

Response to Arguments
Applicant's amendments and arguments thereto, filed 01/13/2022 have been fully considered and are persuasive. The examiner agrees that Kang (CN104588674) in view of Lu (CN106392088) and Ueda (US 4,315,720) does not teach or reasonably suggest an induction coil disposed around the turntable. 
For clarity of the record, the examiner will fully respond to applicant’s arguments. Applicant argues that the examiner erred in equating the induction coil of Kang to the induction coil of the claimed invention because the claimed invention’s induction coil is disposed around the turntable. This is not found persuasive because that was not what was claimed. The previous claim limitation was that the induction coil was disposed outside the turntable, which by broadest reasonable interpretation meant 

Applicant also argues that Kang and Lu are not compatible because the crucible of Kang and Lu are disposed in different areas of the atomizer (Kang is inside the housing) while Lu’s is outside the housing. This is not found persuasive. First, Kang and Lu are both directed to centrifugal atomization making them both art in the same field of endeavor. Additionally, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. Lu teaches that the metal plate electrodes presence results in small and more uniform droplet size, therefore, a person of ordinary skill in the art would be motivated to combined the apparatus of Kang with metal plate electrodes of Lu to achieve the taught benefits and would have a reasonable expectation of success given that Kang and Lu are in the same field of endeavor. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but does not meet the invention as claimed.
US2012/0157320 – Method of forming powder via rotating atomization wherein the turntable/disk is pre-heated to prevent the molten metal from solidifying on the disk but is heated via preliminary contact with the molten metal
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735